Harrison, J.
An opinion was filed in this case February 20,1895, and was published in 44 Neb., 110. A motion for rehearing was filed, and on April 18 was sustained, the following being the order entered: “Rehearing allowed on the following question: Is this case, in view of the pleadings and the evidence, one calling for the application of the rule whereby partnership assets are to be applied to the payment of partnership debts in preference to debts of an individual partner?” In the decision of the case at the former hearing in this court this question was considered and determined, and it was then held: “When a partnership is dissolved and is insolvent, its assets will be treated by a court of equity as a trust fund for the payment of partnership creditors, and the creditors of one partner will not be permitted to divert the assets to the prejudice of the partnership creditors;” and the rule announced applicable to the issues *316in the case as presented by the pleadings and the evidence. We have carefully re-examined the entire record, more particularly for the purpose of determining the question hereinbefore indicated, and, without entering into a discussion of it, or stating at length the reasons which have moved us to the conclusions we have reached, will say that our consideration of the case at this time has resulted in verifying the correctness of the opinion rendered at the former hearing, in holding the rule appropriating partnership assets to the payment of partnership debts applicable in this case as it was developed by the pleadings and evidence. Hence we will adhere to the former opinion. The judgment is
Reaffirmed.
Norval, C. J., dissenting.